DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The election of Group I, claims 1, 2, 12-15, 17, 29, 30, 45, and 46 is hereby acknowledged.  Regarding the traversal, the remarks are not persuasive because they do not address the applicable standard set forth in the previous office action, which is that the apparatus as claimed can be used to practice a materially different method.  See MPEP 806.05(e).  

Claim Interpretation
	None of the claim language is interpreted as invoking 35 USC 112(f).  For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	A definition of the term “screen” is “something that shelters, protects, or hides.”  See e.g. Merriam Webster’s online dictionary.  According to page 8, line 28 of the present specification, the screen can be a soft bag or a bellows.  Accordingly, in the context of the present application, the term “screen” is not limited to the type of screen provided in a sieve, but instead can be a structure which shelters or protects.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 12-15, 17, 29, 30, 45, and 46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In line 7 of claim 1, the claim language refers to a mixing chamber inferentially.  It is unclear whether the system includes a mixing chamber, or is merely capable of working with a mixing chamber.  Clarification is necessary.  
	In line 2 of claim 15, the claim language referring to a liquid supply and a cooling unit is inferential and passive, and it is unclear whether the claim language is referring to components of the system or merely describing that the device is capable of working with a liquid supply and cooling unit.  
	Claims 30 and 45 are unclear in that claim 30 appears to be broader than the claim from which it depends, which is improper.  For example, because claim 30 only requires a cartridge, it does not require components of the beverage machine such as the cartridge receptacle or cartridge discharge device of claim 1.  37 CFR 1.75 states, in part: “Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.”  Clarification is necessary.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-15, 17, 29, 30, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tansey (US 2013/0062366) in view of Wright (US 6,789,707) and Schmidt (US 5,301,838).
Regarding claim 1, Tansey discloses a system for the production of a beverage, more particularly a cold beverage, comprising:

a beverage preparation unit (figure 15) having a cartridge receptacle (the cartridge receptacle is shown in figure 15 above the nozzle 195) in which the cartridge can be reversibly inserted; and 
a cartridge discharge device which causes at least partial transfer of the beverage substance from the reservoir into a mixing chamber (195) (paragraph 0117, the cylinder pushes down the piston to dispense the contents).  
Tansey does not disclose that inside the cartridge there is arranged a screen element on which the cartridge discharge device acts in order to transfer the beverage substance from the reservoir into the mixing chamber, and the screen element is arranged between the cartridge discharge device and the beverage substance.
Examiner hereby takes official notice that it is known to put a screen element inside a cartridge/container.  For example:
Wright teaches that it is known in the field of beverage dispensers to provide a container with a screen (12) inside a container (10).  Wright teaches that an advantage of this configuration is to allow dispensing of small or large quantities of pressurized liquid while maintaining the necessary pressure within the container at all stages of its emptying (column 1, lines 31-35).
Schmidt teaches that it is known in the field of beverage dispensers to provide a container with a screen (58) inside a container (55).  Schmidt teaches that an advantage of 
It would have been obvious to one skilled in the art to provide the device of Tansey with a screen element inside the cartridge container, based on the teachings of Wright and/or Schmidt, for the purpose of facilitating the dispensing of a viscous material such as a beverage concentrate and/or for the purpose of ensuring that appropriate pressure is maintained on the liquid.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding claim 2, Tansey discloses that the beverage preparation unit comprises a liquid supply (320, 610) which opens into the mixing chamber (195)(see figure 14).
Regarding claims 12 and 13, Tansey accounts for much of the claimed subject matter as discussed above, but does not disclose that the cartridge discharge device is a compressed air source or a negative pressure device which acts directly on the beverage substance.
Schmidt teaches that it is known to extract the contents of a container using a compressed air source (15)(column 5, lines 10–12) or a negative pressure device (509) (column 5, lines 21–23) which acts directly on the beverage substance.  
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding claim 14, Tansey discloses that the mixing chamber (195) has a beverage outlet (at the bottom in figure 14) through which the beverage formed from mixing the beverage substance with liquid is dispensed, wherein the system is configured in such a way that the beverage can be directed from the beverage outlet directly into a portable vessel (205)(figure 15).  	Regarding claim 15, Tansey discloses that a liquid supply (610) is fed with liquid which is cooled by a cooling unit, wherein the cooling unit (480) is part of the beverage preparation unit or of a separate refrigerator which is in active connection with the beverage preparation unit (see figure 15).  	Regarding claim 17, Tansey discloses that the liquid supply (610) is fed with liquid which is admixed with carbon dioxide by a carbonator (270).
	Regarding claim 45, Tansey in view of Wright and Schmidt accounts for a screen element arranged inside the cartridge, wherein the screen element comprises a bellows or a soft bag element arranged inside the reservoir, wherein the beverage substance is arranged inside the bellows or the soft bag element (see claim mapping and obviousness rationale above with respect to claim 1). 	Regarding claim 46, Tansey discloses that the beverage preparation unit has the cartridge receptacle in which the cartridge can be reversibly inserted (the cartridge 
Other Prior Art
	The attached PTO-892 form includes references which are not cited above but which are considered relevant to the pending application, including:
	Little (US 3,904,083) which discloses a cartridge (2) having a screen (31), and a cartridge discharge device (26)
	Stoner (US 2004/0055472) which discloses a beverage making device having a cartridge (33) and a cartridge discharge device (41).

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799